DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Pursuant to communications filed on 21 September 2020, this is a First Action Non-Final Rejection on the Merits. Claims 1-21 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 September 2020 and 12 March 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,780,582. Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope to the allowed claims and would be fully encompassed and/or anticipated by the issued U.S. Patent.
Specifically wherein;
Regarding claim 1, Applicant provides similar limitations as in claim 1 of the issued U.S. Patent, wherein both of the respective claim(s) include (similar limitations provided in bold):
A telepresence robot comprising: 
a drive system configured to move the telepresence robot; 
a control system configured to control the drive system to drive the telepresence robot around a work area; 
an object detection system configured to determine whether an object encountered by the telepresence robot is a human; and 
a social behaviors component configured to provide instructions to the control system to cause the telepresence robot to maintain a first distance from the object if the object is a human and a second distance from the object if the object is not a human.
Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) in the claim of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical, they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.
Regarding claims 2-15, Applicant provides similar limitations as provided in at least claims 2-17 of the issued U.S. Patent. Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) as in the claims of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical (slightly broader), they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.
Regarding claim 16, Applicant provides similar limitations as in claim 1 of the issued U.S. Patent, wherein both of the respective claim(s) include (similar limitations provided in bold):
A telepresence robot comprising: 
a drive system configured to move the telepresence robot; 
a control system configured to control the drive system to drive the telepresence robot around a work area; 
an object detection system configured to detect moving objects in proximity to the telepresence robot; and 
a social behaviors component configured to instruct the control system to cause the telepresence robot to operate according to a first set of rules when a presence of one or more moving objects is not detected and operate according to a second set of rules when the presence of one or more moving objects is detected, wherein the first set of rules includes a first minimum distance from an object, and wherein the second set of rules comprises a second minimum distance from the object, wherein the first minimum distance is less than the second minimum distance.
Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) in the claim of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical, they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.
Regarding claims 17-20, Applicant provides similar limitations as provided in at least claims 2-6, 9-10 and 14 of the issued U.S. Patent. Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) as in the claims of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical (slightly broader), they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.
Regarding claim 21, Applicant provides similar limitations as in claim 1 of the issued U.S. Patent, wherein both of the respective claim(s) include (similar limitations provided in bold):
A telepresence robot comprising: 
a drive system configured to move the telepresence robot; 
a control system configured to control the drive system to drive the telepresence robot around a work area; 
a camera configured to detect objects encountered by the telepresence robot; and 
a processor configured to determine whether an object encountered by the telepresence robot is a human and instruct the control system to cause the telepresence robot to maintain a first distance from the object if the object is a human and a second distance from the object if the object is not a human.
Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) in the claim of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical, they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,328,576 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope to the allowed claims and would be fully encompassed and/or anticipated by the issued U.S. Patent.
Specifically wherein;
Regarding claim 1, Applicant provides similar limitations as in claim 1 of the issued U.S. Patent, wherein both of the respective claim(s) include (similar limitations provided in bold):
A telepresence robot comprising: 
a drive system configured to move the telepresence robot; 
a control system configured to control the drive system to drive the telepresence robot around a work area; 
an object detection system configured to determine whether an object encountered by the telepresence robot is a human; and 
a social behaviors component configured to provide instructions to the control system to cause the telepresence robot to maintain a first distance from the object if the object is a human and a second distance from the object if the object is not a human.
Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) in the claim of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical, they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.
Regarding claims 2-15, Applicant provides similar limitations as provided in at least claims 2-17 of the issued U.S. Patent. Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) as in the claims of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical (slightly broader), they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.
Regarding claim 16, Applicant provides similar limitations as in claim 1 of the issued U.S. Patent, wherein both of the respective claim(s) include (similar limitations provided in bold):
A telepresence robot comprising: 
a drive system configured to move the telepresence robot; 
a control system configured to control the drive system to drive the telepresence robot around a work area; 
an object detection system configured to detect moving objects in proximity to the telepresence robot; and 
a social behaviors component configured to instruct the control system to cause the telepresence robot to operate according to a first set of rules when a presence of one or more moving objects is not detected and operate according to a second set of rules when the presence of one or more moving objects is detected, wherein the first set of rules includes a first minimum distance from an object, and wherein the second set of rules comprises a second minimum distance from the object, wherein the first minimum distance is less than the second minimum distance.
Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) in the claim of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical, they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.
Regarding claims 17-20, Applicant provides similar limitations as provided in at least claims 1-6, 9-10 and 14 of the issued U.S. Patent. Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) as in the claims of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical (slightly broader), they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.
Regarding claim 21, Applicant provides similar limitations as in claim 1 of the issued U.S. Patent, wherein both of the respective claim(s) include (similar limitations provided in bold):
A telepresence robot comprising: 
a drive system configured to move the telepresence robot; 
a control system configured to control the drive system to drive the telepresence robot around a work area; 
a camera configured to detect objects encountered by the telepresence robot; and 
a processor configured to determine whether an object encountered by the telepresence robot is a human and instruct the control system to cause the telepresence robot to maintain a first distance from the object if the object is a human and a second distance from the object if the object is not a human.
Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) in the claim of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical, they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 9-12 and 15-17 of U.S. Patent No. 9,776,327 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope to the allowed claims and would be fully encompassed and/or anticipated by the issued U.S. Patent.
Specifically wherein;
Regarding claim 1, Applicant provides similar limitations as in claim 1 of the issued U.S. Patent, wherein both of the respective claim(s) include (similar limitations provided in bold):
A telepresence robot comprising: 
a drive system configured to move the telepresence robot; 
a control system configured to control the drive system to drive the telepresence robot around a work area; 
an object detection system configured to determine whether an object encountered by the telepresence robot is a human; and 
a social behaviors component configured to provide instructions to the control system to cause the telepresence robot to maintain a first distance from the object if the object is a human and a second distance from the object if the object is not a human.
Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) in the claim of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical, they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.
Regarding claims 2-15, Applicant provides similar limitations as provided in at least claims 1, 3-6, 9-12 and 15-17 of the issued U.S. Patent. Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) as in the claims of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical (slightly broader), they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.
Regarding claim 16, Applicant provides similar limitations as in claim 1 of the issued U.S. Patent, wherein both of the respective claim(s) include (similar limitations provided in bold):
A telepresence robot comprising: 
a drive system configured to move the telepresence robot; 
a control system configured to control the drive system to drive the telepresence robot around a work area; 
an object detection system configured to detect moving objects in proximity to the telepresence robot; and 
a social behaviors component configured to instruct the control system to cause the telepresence robot to operate according to a first set of rules when a presence of one or more moving objects is not detected and operate according to a second set of rules when the presence of one or more moving objects is detected, wherein the first set of rules includes a first minimum distance from an object, and wherein the second set of rules comprises a second minimum distance from the object, wherein the first minimum distance is less than the second minimum distance.
Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) in the claim of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical, they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.
Regarding claims 17-20, Applicant provides similar limitations as provided in at least claims 6, 10-12 and 15 of the issued U.S. Patent. Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) as in the claims of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical (slightly broader), they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.
Regarding claim 21, Applicant provides similar limitations as in claim 7 of the issued U.S. Patent, wherein both of the respective claim(s) include (similar limitations provided in bold):
A telepresence robot comprising: 
a drive system configured to move the telepresence robot; 
a control system configured to control the drive system to drive the telepresence robot around a work area; 
a camera configured to detect objects encountered by the telepresence robot; and 
a processor configured to determine whether an object encountered by the telepresence robot is a human and instruct the control system to cause the telepresence robot to maintain a first distance from the object if the object is a human and a second distance from the object if the object is not a human.
Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) in the claim of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical, they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.

Examiner notes wherein the nonstatutory double patenting rejection(s) provided herein would be overcome with a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) which may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a social behaviors component…” in claim(s) 1 & 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3 and 9-21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nourbakhsh et al (US 2002/0013641 A1, hereinafter Nourbakhsh).
Regarding claim 1, Nourbakhsh discloses a telepresence robot (Figure 5, not shown, but as exemplified by the hardware diagram and provided throughout the disclosure) comprising: 
a drive system (Figure 5, movement mechanism 88) configured to move the telepresence robot (Figure 5; at least paragraphs 0049-0052, specifically as in at least paragraph 0050); 
a control system (Figure 5, processing device 72) configured to control the drive system to drive the telepresence robot around a work area (Figures 1 & 2, areas 10,15, respectively) (Figure 5; at least paragraphs 0049-0052, specifically as in at least paragraphs 0049-0050); 
an object detection system (Figures 3, sensor/receiver 34 & Figure 5, object detection sensors 106) configured to determine whether an object encountered by the telepresence robot is a human (Figures 3 & 5; at least paragraphs 0034, 0037, 0040 and 0052, specifically as in at least paragraphs 0040 and 0052); and 
a social behaviors component configured to provide instructions to the control system to cause the telepresence robot to maintain a first distance from the object if the object is a human and a second distance from the object if the object is not a human (Figures 3-5; at least paragraphs 0034-0040 and 0043-0049, specifically as in at least paragraph 0040, wherein Nourbakhsh teaches that said robot includes at least two operating modes, including a social interaction mode based on the detection of a human/person, and a collision avoidance mode based on the detection of something other than human).
Regarding claim 2, Nourbakhsh further discloses wherein the second distance comprises a predetermined minimum distance (Figures 3-5; at least paragraphs 0034-0040 and 0043-0049).
Regarding claim 3, Nourbakhsh further discloses wherein the social behaviors component determines the second distance from the human based on a zone where the human and the telepresence robot are located (Figures 3-5; at least paragraphs 0034-0040 and 0043-0049).
Regarding claim 9, Nourbakhsh further discloses wherein the first distance is used for maximizing avoidance of collision with objects, and wherein the second distance is used for avoiding collisions with humans (Figures 3-5; at least paragraphs 0034-0040 and 0043-0049, specifically as in at least paragraph 0040, wherein Nourbakhsh teaches that said robot includes at least two operating modes, including a social interaction/collision avoidance mode based on the detection of a human/person, and a collision avoidance mode based on the detection of something other than human).
Regarding claim 10, Nourbakhsh further discloses wherein the social behaviors component is further configured to instruct the control system to cause the telepresence robot to operate according to a first set of rules when a presence of one or more humans is not detected and operate according to a second set of rules when the presence of one or more humans is detected (Figures 3-5; at least paragraphs 0034-0040 and 0043-0049, specifically as in at least paragraph 0040, wherein Nourbakhsh teaches that said robot includes at least two operating modes, including a social interaction/collision avoidance mode based on the detection of a human/person, and a collision avoidance mode based on the detection of something other than human).
Regarding claim 11, Nourbakhsh further discloses wherein the first set of rules comprises navigating in a middle of a navigable area when a presence of one or more humans is not detected (Figures 3-5; at least paragraphs 0034-0040 and 0043-0049).
Regarding claim 12, Nourbakhsh further discloses wherein the second set of rules comprises navigating toward a side of a navigable area when the presence of one or more humans is detected (Figures 3-5; at least paragraphs 0034-0040 and 0043-0049).
Regarding claim 13, Nourbakhsh further discloses wherein the first set of rules comprises traveling at a first maximum speed and wherein the second set of rules comprises traveling at a second maximum speed, wherein the second maximum speed is less than the first maximum speed (Figures 3-5; at least paragraphs 0034-0040 and 0042-0048)
Regarding claim 14, Nourbakhsh further discloses wherein the object detection system is configured to detect the human using a camera (at least as in paragraphs 0038 and 0052).
Regarding claim 15, Nourbakhsh further discloses wherein the object detection system is configured to detect the human using one or more of face detection, feature classification for body shapes, and motion detection (at least as in paragraphs 0038 and 0052).
Regarding claim 16, Nourbakhsh discloses a telepresence robot comprising: 
a drive system (Figure 5, movement mechanism 88) configured to move the telepresence robot (Figure 5; at least paragraphs 0049-0052, specifically as in at least paragraph 0050); 
a control system (Figure 5, processing device 72) configured to control the drive system to drive the telepresence robot around a work area (Figures 1 & 2, areas 10,15, respectively) (Figure 5; at least paragraphs 0049-0052, specifically as in at least paragraphs 0049-0050); 
an object detection system (Figures 3, sensor/receiver 34 & Figure 5, object detection sensors 106) configured to detect moving objects in proximity to the telepresence robot (Figures 3 & 5; at least paragraphs 0034, 0037-0038, 0040 and 0052, specifically as in at least paragraphs 0040 and 0052); and 
a social behaviors component (Figure 5, processing device 72) configured to instruct the control system to cause the telepresence robot to operate according to a first set of rules when a presence of one or more moving objects is not detected and operate according to a second set of rules when the presence of one or more moving objects is detected, wherein the first set of rules includes a first minimum distance from an object, and wherein the second set of rules comprises a second minimum distance from the object, wherein the first minimum distance is less than the second minimum distance (Figures 3-5; at least paragraphs 0034-0040 and 0043-0049, specifically as in at least paragraph 0040, wherein Nourbakhsh teaches that said robot includes at least two operating modes, including a social interaction mode based on the detection of a human/person, and a collision avoidance mode based on the detection of something other than human).
Regarding claim 17, Nourbakhsh further discloses wherein the one or more moving objects comprise one or more humans (Figures 3-5; at least paragraphs 0034-0040 and 0043-0049).
Regarding claim 18, Nourbakhsh further discloses wherein the first set of rules comprises navigating in a middle of a navigable area when a presence of the one or more moving objects is not detected (Figures 3-5; at least paragraphs 0034-0040 and 0043-0049).
Regarding claim 19, Nourbakhsh further discloses wherein the second set of rules comprises navigating toward a side of a navigable area when the presence of the one or more moving objects is detected (Figures 3-5; at least paragraphs 0034-0040 and 0043-0049).
Regarding claim 20, Nourbakhsh further discloses wherein the first set of rules comprises traveling at a first maximum speed and wherein the second set of rules comprises traveling at a second maximum speed, wherein the second maximum speed is less than the first maximum speed (Figures 3-5; at least paragraphs 0034-0040 and 0042-0048).
Regarding claim 21, Nourbakhsh discloses a telepresence robot comprising: 
a drive system (Figure 5, movement mechanism 88) configured to move the telepresence robot (Figure 5; at least paragraphs 0049-0052, specifically as in at least paragraph 0050); 
a control system (Figure 5, processing device 72) configured to control the drive system to drive the telepresence robot around a work area (Figures 1 & 2, areas 10,15, respectively) (Figure 5; at least paragraphs 0049-0052, specifically as in at least paragraphs 0049-0050); 
a camera (Figures 3, sensor/receiver 34 & Figure 5, object detection sensors 106) configured to detect objects encountered by the telepresence robot (Figures 3 & 5; at least paragraphs 0034, 0037-0038, 0040 and 0052, specifically as in at least paragraphs 0040 and 0052); and 
a processor (Figure 5, processing device 72) configured to determine whether an object encountered by the telepresence robot is a human and instruct the control system to cause the telepresence robot to maintain a first distance from the object if the object is a human and a second distance from the object if the object is not a human (Figures 3-5; at least paragraphs 0034-0040 and 0043-0049, specifically as in at least paragraph 0040, wherein Nourbakhsh teaches that said robot includes at least two operating modes, including a social interaction mode based on the detection of a human/person, and a collision avoidance mode based on the detection of something other than human).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664